DETAILED ACTION
This action is in response to the Amendment dated 25 March 2021. Claims 1-2 are amended. No claims have been added or cancelled. Claims 1-7 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 15/360,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features recited are included in the corresponding claims of the '809 patent. 
It is clear that all the elements of the application claim 1 are to be found in reference application claim 8 (as the application claim 1 fully encompasses reference application claim 8). The difference between the application claim 1 and the reference application claim 8 lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 8 of the reference application is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 8 of the reference application, it is not patentably distinct from claim 8 of the reference application. Please see the correspondence below: 

Instant Application ‘626
Reference Application ‘809
Claim 1: A computer-implemented method, comprising operations for: 
receiving selection of a feature, displayed in a first web page, of a first application; 
and in response to a parameter in a file indicating that the first application is to be compared, receiving selection of a second application; 
identifying a linkage table from a plurality of linkage tables based on the first application and the second application, 
wherein the linkage table provides, a first link to first information of the feature for the first application and a second link to second information of the feature for the second application; 
redirecting from the first web page to a second web, wherein the second web page displays, using the first link, the first information in a first window and displays, using the second link, the second information in a second window. 

Claim 8: A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: 

receiving selection of a feature, displayed in a first web page, of a first application; 

and in response to a parameter in a file indicating that the first application is to be compared, receiving selection of a second application; 

identifying a linkage table from a plurality of linkage tables based on the first application and the second application, 

wherein the linkage table provides, a first link to first information of the feature for the first application and a second link to second information of the feature for the second application; 

retrieving, from the linkage table, the first link and the second link; 

and redirecting from the first web page to a second web page, wherein the second web page displays, using the first link, the first information in a first window and displays, using the second link, the second information in a second window.   

Claim 2: The computer-implemented method of claim 1, wherein there is a different linkage table for each pair of applications to be compared.

Claim 9: The computer program product of claim 8, wherein there is a different linkage table for each pair of applications to be compared.

Claim 3: The computer-implemented method of claim 1, wherein the feature is displayed in a list of features in the first web page.

Claim 10: The computer program product of claim 8, wherein the feature is displayed in a list of features in the first web page.

Claim 4: The computer-implemented method of claim 1, wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.

Claim 11: The computer program product of claim 8, wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.
Claim 5: The computer-implemented method of claim 1, the linkage table further provides an indication that a link to another feature for the first application does not exist.

Claim 12: The computer program product of claim 8, the linkage table further provides an indication that a link to another feature for the first application does not exist.

Claim 6: The computer-implemented method of claim 1, wherein the linkage table further provides an indication that a link to another feature for the second application does not exist.

Claim 13: The computer program product of claim 8, wherein the linkage table further provides an indication that a link to another feature for the second application does not exist.

Claim 7: The computer-implemented method of claim 1, wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product.
Claim 14: The computer program product of claim 8, wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over OZDEMIR et al (US20170192873A1) in view of SPEETER et al (US20060161895A1) and further view of in view of NI et al (TWI606356B).

As to claim 1,  OZDEMIR teaches a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: receiving selection of a feature, displayed in a first web page, of a first application (OZDEMIR: Figs. 10, par. 0210, The third example method 330 includes a first input-accepting step 332, which involves accepting a first signal from a user input device (e.g., a keyboard or other mechanism) to identify (e.g., via a URL), at least in part, a first set of pre-upgrade output data items from the pre-upgrade software system. The output data items may represent, for example, catalog objects of a first presentation catalog); receiving selection of a second application (OZDEMIR: Figs. 10, par. 0213, Similarly, a second input-accepting step 334 includes accepting a second signal from a user input device to identify, at least in part, a second set of corresponding post-upgrade output data items from the post-upgrade software system); identifying a linkage table from a plurality of linkage tables based on the first application and the second application (OZDEMIR: Figs. 9, par. 0205, FIG. 9 illustrates a sixth UI display screen 300 showing example content of a report generated based on comparison results output by the catalog plugin 70 of the upgrade verification tool 30 of FIG. 2), wherein the linkage table provides, a first link to first information of the feature for the first application and a second link to second information of the feature for the second application (OZDEMIR: Figs. 10, par. 0213, Similarly, a second input-accepting step 334 includes accepting a second signal from a user input device to identify, at least in part, a second set of corresponding post-upgrade output data items from the post-upgrade software system) and a second link to second information of the feature for the second application (OZDEMIR: Figs. 9, par. 0208, The links 310, 312 of the pre-upgrade and post-upgrade deployments corresponding to objects or items listed in the name column 304 are shown to have passed the comparison test, as shown in the results column 308).
OZDEMIR does not teach in response to a parameter in a file indicating that the first application is to be compared’ and redirecting from the first web page to a second web page, wherein the second web page displays, using the first link, the first information in a first window and displays, using the second link, the second information in a second window.
In similar field of endeavor, SPEETER teaches in response to a parameter in a file indicating that the first application is to be compared (SPEETER: par. 0030, If the determination is made that the comparison is across space, a comparison flag value is set to indicate the comparison is across space. Similarly, if the determination is made that the comparison is across time, a comparison flag value is set to indicate the comparison is across time. During comparison, if comparison flag value indicates the comparison is across space configuration elements specified for exclusion when the comparison flag value indicates the comparison is across space are excluded from the comparison. Similarly, during comparison, if comparison flag value indicates the comparison is across time configuration elements specified for exclusion when the comparison flag value indicates the comparison is across time are excluded from the comparison).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the OZDEMIR computer program product to include the teachings of SPEETER wherein in response to a parameter in a file indicating that the first application is to be compared. Such a person would have been also motivated to make this combination as often, changing the configuration on one server impacts software on other computers. This can restrict the possible configuration settings that may be used, and can require, or at least recommend, changes on the configuration settings of applications running on other servers. Additionally, if there are other 
OZDEMIR and SPEETER do not teach and redirecting from the first web page to a second web page, wherein the second web page displays, using the first link, the first information in a first window and displays, using the second link, the second information in a second window.
In similar field of endeavor, NI teaches redirecting from the first web page to a second web page, wherein the second web page displays, using the first link, the first information in a first window and displays, using the second link, the second information in a second window (NI: Fig. 5, page 3 of 5 of the English translation, par. 12, Please refer to FIG. 5, which is a perspective view of the 3D drawing of the embodiment. The 3D surface 30 includes the previous version of the 3D part_C1 and the current version of the 3D part C1, and the two are displayed side by side; par. 13, In step S150, a link of corresponding feature differences is generated on the 3D map 30 so that when the feature difference is clicked on the page 10, the corresponding feature can be displayed on the 3D map 30. In detail, the corresponding illustration on page 10 is a hyperlink, and the hyperlink is connected to the corresponding feature on the 3D surface; par. 14, When the user clicks on the feature difference (that is, the hyperlink), the corresponding feature appearance pattern is displayed on the 3D surface 30. For example, as shown in FIG. 5, when the design feature F3 of the previous version of the 3D part C1 or the modification icon 26 of the design feature F3 of the current version of the 3D part C1 is clicked, then on the 3D drawing 30 A marker graphic 32 is displayed which may be indicated by a dashed dotted line displayed around the contour of the feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the OZDEMIR and SPEETER computer program product to 

As to claim 2, OZDEMIR, SPEETER and NI teach the limitations of claim 1. OZDEMIR further teaches wherein there is a different linkage table for each pair of applications to be compared (OZDEMIR: par. 0104, Results of comparison operations performed by each compare function of the selected plugins 70-82 are logged as comparison reports, i.e., comparison results 94, in the log library 86) [hence there is a comparison report for each pair of pre and post upgrade versions of the program].

As to claim 3, OZDEMIR, SPEETER and NI teach the limitations of claim 1. OZDEMIR further teaches wherein the feature is displayed in a list of features in the first web page (OZDEMIR: Fig. 4, par. 0158, FIG. 4 illustrates a first example User Interface (UI) display screen 120 suitable for use with the upgrade verification tools 10, 50 of FIGS. 1-2 and showing various user options 130). The motivation to combine is the same as that used for claim 1.




As to claim 4, OZDEMIR, SPEETER and NI teach the limitations of claim 1. OZDEMIR further teaches wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information (OZDEMIR: par. 0207, a first column of file links 310 for a pre-upgrade deployment; and a second column of file links 312 for a post-upgrade deployment). The motivation to combine is the same as that used for claim 1.

As to claim 7, OZDEMIR, SPEETER and NI teach the limitations of claim 8. OZDEMIR further teaches wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product (OZDEMIR: par. 0240, The first BI software application and the second BI software application may be cloud-based applications; par. 0261, The networked BI software may run on a server accessible to the specialized plugin via a browser of a client device used to receive user input). The motivation to combine is the same as that used for claim 1.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over OZDEMIR et al (US20170192873A1) in view of SPEETER et al (US20060161895A1) and further view of NI et al (TWI606356B) and further view of KEMP (US20030202012A1).

As to claim 5, OZDEMIR, SPEETER and NI teach the limitations of claim 1. OZDEMIR, SPEETER and NI do not teach wherein the linkage table further provides an indication that a link to another feature for the first application does not exist.
In similar field of endeavor, KEMP teaches wherein the linkage table further provides an indication that a link to another feature for the first application does not exist (KEMP: Fig. 4, par. 0033, For each GUI object that has been removed from the current version, a removal message will be displayed. For each object that has been added, an addition message will be displayed 110; par. 0034, the list generated based on GUI mapping file 30 is referred to as the “first” list, and the list generated based on GUI 60 as the “second” list” for exemplary purposes only. The lists can actually be generated and referred to in any order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the OZDEMIR, SPEETER and NI computer program product to include the teachings of KEMP wherein the linkage table further provides an indication that a link to another feature for the first application does not exist. Such a person would have been also motivated to make this combination as there exists a need for a method, system and program product for determining differences between an existing GUI mapping file and a current GUI. Specifically, a need exists for way to determine the GUI object differences between a previous version of a program and current version of the program (KEMP: par. 0007). The motivation to combine is the same as that used for claim 1.

As to claim 6, OZDEMIR, SPEETER and NI teach the limitations of claim 1. OZDEMIR, SPEETER and NI do not teach wherein the linkage table further provides an indication that a link to another feature for the second application does not exist.
In similar field of endeavor, KEMP teaches wherein the linkage table further provides an indication that a link to another feature for the second application does not exist (KEMP: Fig. 4, par. 0033, For each GUI object that has been removed from the current version, a removal message will be displayed. For each object that has been added, an addition message will be displayed 110; par. 0034, the list generated based on GUI mapping file 30 is referred to as the “first” list, and the list generated based on GUI 60 as the “second” list” for exemplary purposes only. The lists can actually be generated and referred to in any order).
.

Response to Arguments 
Applicant argues that ["For at least these reasons, the combination of cited references does not teach or suggest amended claim 1. Dependent claims 2-7 depends from claim 1 and are not taught or suggested by the combination of cited references for at least the same reasons that claim 1 is not taught or suggested by the combination of cited references" (Page 4)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US6367077B1
1999-08-19
Method of upgrading a software application in the presence of user modifications


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174